                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF
                           MISSISSIPPI OXFORD DIVISION

L.L.D. LLC, ET AL.                                                                PLAINTIFFS

v.                                             CIVIL ACTION NO. 3:19-CV-46-GHD-JMV

ENPRO INDUSTRIES, INC., ET AL.                                                 DEFENDANTS

                                  ORDER STAYING CASE

       This matter is before the court as the parties to this action have advised the court, on

the record, that a settlement agreement has been reached in this case. However, all the required

settlement documents have not yet been executed. Therefore, this case is hereby STAYED for

a period of sixty (60) days from today’s date to the allow the finalization of all required

settlement documents. The parties should immediately notify the court upon execution of all

required settlement documents.

       SO ORDERED, this, the 15th day of October, 2019.
                                              /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE
